Title: To John Adams from John Taylor, 20 May 1814
From: Taylor, John
To: Adams, John




Sir
Virginia Hazelwood near Port Royal May 20: 1814


I return you with regret your pamphlet printed in 1776, in the form of a letter to a friend. The admirable outline for a militia in its 22d. page, is itself a treasure—worthy of perpetual preservation, nor do I know as good a text for a valuable political  work, is afforded in that short paragraph. Had it come to my knowledge, it would have been substituted for the North Carolina letter. That, as you rightly conjecture, was given to me by my relation Mr: Penn (with whom I was intimate) before I married his daughter, with high encomiums on the author. Whether the news:paper extracts mentioned in my former letter, corresponded with the printed pamphlet, as they did with the North Carolina manuscript, it is impossible to remember. It might however have been the case as they these nearly correspond with each other.
Your series of letters has reached only to number 4. My not having answered them, arrives from the Supposition that they are intended as a resource for correcting the errors of the Enquiry in case of its revisal. As such, I shall receive them with pleasure and preserve them with care, that posterity may compare them with the text they criticise, should I be unable to do it myself; and if any number should miscarry, you shall be informed of it, by, / Yours with great respect

John Taylor


